DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 8,178,619).
Sato et al. teach a (meth)acrylic copolymer and a vinyl chloride resin composition containing the same (abstract). The (meth)acrylic copolymer comprises 1 to 30 parts by weight of a polymer (c) containing 0 to 60 weight% of methyl methacrylate and 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these. Examples of the (meth)acrylic ester other than methyl methacrylate used for polymer (c) include alkyl methacrylates having an alkyl group of 2 to 8 carbon atoms. See column 5, line 64 through column 6, line 5. This includes both ethyl methacrylate. It would have been obvious, based on the teachings of Sato, to use, as polymer (C), a polymer containing 50 to 100% by weight of ethyl methacrylate together with 0 to 50wt% of methyl methacrylate, which falls within the range of amended instant claim 1, or to use 20wt% of methyl methacrylate with 80 wt% of (meth)acrylic ester other than methyl methacrylate, which fall within the disclosed ranges of Sato et al., including ethyl methacrylate, which is an alkyl methacrylate having an alkyl group of 2 to 8 carbon atoms, as expressly disclosed in Sato et al. This meets instant claim 10. 
When 50 to 100% by weight of ethyl methacrylate together with 0 to 50wt% of methyl methacrylate is used as polymer (C) in the invention of Sato et al., this meets the processing aid of amended instant claim 1. When a combination of 20wt% of methyl methacrylate is used together with 80wt% of ethyl methacrylate is used as polymer (C), which is obvious given the express teachings of Sato et al., this meets instant claim 10. These polymers will necessarily have the same properties as the processing aid of the instant claims, including being capable of performing the intended use of processing aid “for foam molding,” and having the reduced viscosity and Tg recited in instant claim 1 when 50 to 100% by weight of ethyl methacrylate is used together with 0 to 50wt% methyl methacrylate is used as polymer (C). The processing aid of Sato et al. will necessarily have the reduced viscosity and Tg recited in instant claim 10, when 20wt% of methyl methacrylate is used together with 80wt% of ethyl methacrylate is used as polymer (C), which is obvious given the teachings of Sato et al.  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The (meth)acrylic polymer comprise 15 to 65 parts by weight of a polymer (A), 20 to 75 parts by weight of a polymer (B), and 1 to 30 parts by weight of polymer (C), with the total amount of (A), (B) and (C) being equal to 100 parts by weight (column 7, lines 54-58). When 1 part by weight of polymer (C) is used together with 99 parts of polymer (A) + polymer (B), the amount of (C) is 1wt%. When 30 parts by weight of polymer (C) is used together with 70 parts of polymer (A) + polymer (B), polymer (C) makes up 30wt% of the combination of (A), (B), and (C). The (meth)acrylic copolymer is used in a vinyl chloride-based composition comprising 100 parts by weight of a vinyl chloride-based resin and 0.1 to 20 parts by weight of the (meth)acrylic polymer (see column 11, lines 41-47). Because 1 to 30wt% of the 0.1 to 20 parts by weight of the (meth)acrylic copolymer is polymer (C), this is a range of 0.001 to 6 parts by weight of polymer (C) in the vinyl chloride resin composition. This overlaps the range of instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sato to use an amount of polymer (C) (which meets the processing aid of the instant claims) which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Embodiments of the resin of Sato comprise identical amounts of identical materials (including vinyl chloride resin and a processing aid which meets instant claim 1) as required by instant claims 4 and 11. These embodiments will necessarily have the same properties as the vinyl chloride resin composition of the instant claims, including the foam expansion recited in instant claims 5-6 and 12-13, respectively. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The vinyl chloride-based resin of Sato et al. can include a foaming agent (see column 11, line 56-57. The vinyl chloride based composition of Sato et al., which includes the (meth)acrylic polymer containing polymer (C) as described above, is used to produce moldings (see column 11, line 67). When a foaming agent is included in the vinyl chloride composition, and a molding is produced therefrom, the molding will be a foam molding (i.e. a foamed molded product).
Sato et al. further teaches that vinyl chloride resin is molded to a shape using extrusion (column 1, lines 55-57), and that the vinyl chloride resin composition of the invention solves problems associated with extrusion molding by improving the processability of the vinyl chloride-based resin. See column 2, lines 14-16. Based on these teachings, it would have been obvious to one of ordinary skill in the art to produce a foamed molded product, via extrusion, using the vinyl chloride-based resin composition described in Sato et al., the vinyl chloride-based resin composition of which meets instant claims 1 and 4 (and therefore has the properties of instant claims 5-6). The molded articles produced in Sato et al. will have the structure of the mold used to produce them or the extrusion apparatus used to produce them and thus, the molded articles will be structural components. 

Response to Arguments
Applicant's arguments filed on 5/3/2021, with regards to the rejection of the claims over Sato et al. (US 8,178,619), have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention (using 50-100 wt% of ethyl methacrylate) results in increased foam expansion and reduced viscosity of greater than 17 dl/g1 and that comparative examples using large amount of methyl methacrylate did not attain the desired effect.
As discussed in MPEP 716.02(d):
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Additionally MPEP 716.02(d), II states:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

The data referred to by Applicants is not commensurate in scope with the claimed invention, and the data does not compare a sufficient number of tests both inside and outside the claimed range, which is required to show criticality and/or unexpected results. 
With regards to being commensurate in scope with the claimed invention, the instant claims recite a range of 50-100 wt% ethyl methacrylate together with 0 to 50wt% methyl methacrylate (instant claim 1), or 80wt% ethyl methacrylate with 20wt% methyl methacrylate.  The data presented in the instant specification only includes Inventive Examples at 100 wt% EMA and 20wt%/80wt% MMA/EMA. This data is not commensurate in scope with the claims. The claims include a range of 50 to 100 wt% ethyl methacrylate together with a corresponding amount of MMA (0 to 50wt%). There is no evidence which demonstrates that the allegedly unexpected improvements in foam expansion and reduced viscosity are achieved at 50wt% EMA, 60wt%, EMA, 70wt% EMA, 75wt% EMA, etc… together with corresponds amounts of methyl methacrylate (i.e. 50wt%, 40wt%, 30wt%, 25wt% MMA, respectively), all of which fall within the scope of instant claim 1. Furthermore, there is no evidence to suggest that using an identical amount of propyl methacrylate, or butyl methacrylate, or butyl acrylate, or EHMA, such as 100wt% of any of these materials, will not produce the same results as when 100wt% EMA is used for an identical purpose. There is not enough data to provide persuasive evidence that unexpected results are achieved over the entire claimed range, nor is there enough data to provide persuasive evidence that use of a material outside the claimed range, such as 100wt% propyl methacrylate, or 100wt% butyl methacrylate, will not provide identical results as when 100wt% EMA is utilized. Thus, unexpected results are not demonstrated. See MPEP 716.02. 
Additionally, MPEP 716.02(e) states that evidence of unexpected results must compare the claimed invention with the closest prior art. 
The data cited to by Applicants does not compare the claimed invention (which includes embodiments which are not shown in the data) with the closest prior art. Sato teaches using smaller (0-60 wt%) amounts of methyl methacrylate with larger amounts (40 to 100wt%) of an alkyl acrylate having 2-8 carbon atoms which falls in line with the instant invention. No comparative data has been shown which shows that using an alkyl methacrylate other than ethyl methacrylate (such as, for example, 100wt% butyl methacrylate, 100wt% propyl methacrylate, etc.) will not produce identical results as when 100wt% ethyl methacrylate is used. Sato specifically teaches use of 40 to 100wt% of an alkyl methacrylate having 2-8 carbon atoms (optionally with 0 to 60wt% MMA and 0 to 20wt% of another copolymerizable monomer, which includes 0 wt% MMA and 0 wt% of the other copolymerizable monomer). It is clear from the teachings of Sato et al. that the desirable component is the component which is present in the highest amount, which is 40 to 100wt% of alkyl acrylate having 2-8 carbon atoms which falls in line with the instant invention. The data of the instant specification, therefore, does not compare the closest prior art, which is Sato and not the comparative examples of the instant specification. Each of the Comparative Examples of the instant specification contain amounts of methyl methacrylate outside the range required for polymer (C) of Sato et al. The range of Sato et al. is 0 to 60wt% MMA. Each of the Comparative Examples of the instant specification contains a much higher amount of MMA that that disclosed for polymer (C) of Sato et al. This is further evidence that the data of the instant specification does not compare the claimed invention to the closest prior art. The Comparative Examples of the instant specification are not representative of Sato et al. The processing aid of Sato et al. which corresponds to the instantly claimed processing aid is polymer (C), as discussed in detail above, which contains 0 to 60 weight% of methyl methacrylate and 40 to 100 weight% of (meth)acrylic ester other than methyl methacrylate, and 0 to 20wt% of another monomer copolymerizable with these, and which does not contain 10 to 100 mass% of alkyl methacrylate, 0-90 mass% of methyl methacrylate, and 0 to 20mass% of other copolymerizable monomers as suggested by Applicants in the second full paragraph of the Remarks filed on 5/3/2021. 
Regarding claim 10 which recites 80 wt% ethyl methacrylate and 20 wt% methyl methacrylate, the data in the instant specification shows examples outside the scope of the claim (100 wt% ethyl methacrylate) achieves improved results compared to the scope of claim 10. The data of the instant specification provides evidence against criticality and against unexpected results, because the data point containing 100wt% of EMA is outside the scope of claim 10, and the data point which is outside the scope of claim 10 (which therefore makes it comparative) achieves improved foam expansion and improved reduced viscosity over the Inventive data point which meets instant claim 10. Therefore, unexpected results for claims 10-16 are not shown by the data cited to by Applicants. 
It is noted that Applicants are relying on the same data in an attempt to establish unexpected results for two mutually exclusive embodiments of the invention. The data point at 100wt% EMA is outside the scope of the scope of claim 10 and provides better improved results (foam expansion and reduced viscosity) than the embodiment at 80%EMA/20% MMA. This means the data provides evidence against the criticality and unexpected results for instant claims 10-16. 
The rejections over Sato et al. (US 8,178,619) are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766